The opinion of the Court was by
Shepley J.
The stat. 1835, c. 165, § 2, provides, “ that no appeal shall be had from the Court of Common Pleas in a civil action,” except from an opinion or judgment appearing by exceptions, or rendered upon an issue- in law, or on a case stated by the parties. The disclosure of a trustee cannot be considered an issue in law, or a case stated by the parties. Those terms have a well known meaning applicable to a class of cases, which they respectively designate. The statute has deprived the party of the right *29of appeal in this case unless upon exceptions duly filed and allowed.

Appeal dismissed.